DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Examiner is considering the claim set filed on 01/27/2021 after a telephonic conversation with applicant’s attorney on 09/22/2022. The claim set was found to be amended on 01/27/2021 to remove multiple dependency in claim 12. The latest submitted claim set on 08/02/2021 however does not reference the preliminarily amended claim. Hence amended claims filed on 01/27/2021 were considered in the instant application after the telephonic conversation with the attorney.
Claims 1-15 are currently pending.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code see for example page 8 first paragraph. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim is lacking an article in the beginning. Applicant is advised to replace “Transformed” with “ A transformed”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description

Claim 1, 6, 7, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method for increasing crop yield which comprises transforming a plant with at least one sequence encoding a RING/U-Box superfamily protein which has at least 95% sequence identity to SEQ ID NO:1 or that encodes a protein which has 95% sequence identity with a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68.  The claims also include an embodiment wherein the coding sequence is expressed from a bundle sheath cell-preferred promoters; including comprising a sequence selected from the group consisting of SEQ ID NOs: 3 and 4.
Specification describes increased yield in T2 transgenic Setaria viridis plants expressing SEQ ID NO: 1 under the control of a GLDC bundle-sheath preferred promoter described as SEQ ID NO: 3.
Specification does not describe increased yield in transgenic plants expressing any RING/U-Box protein other than the protein of SEQ ID NO: 2.
Specification does not describe reliable increased yield using any promoter other than SEQ ID NO: 3.
Specification does not describe reliable increased yield in any T1 generation transformants. 
Specification does not describe increased yield in any plants transformed with a coding sequence that is not operably linked to a promoter (as in claim 1). 
Specification does not describe increased yield in any plant species other than S. viridis.

The claimed amino acid sequences encompass a large number of sequences. For example, a total 1548 nucleotides of SEQ ID NO: 1 encodes SEQ ID NO: 2 with 419 amino acids. The 5% variation for SEQ ID NO: 1 (77 nucleotide) will lead to change in up to about 20% of the amino acids in the amino acid sequences. If we compare this to 95% identity to SEQ ID NOs: 2 and  7-68 the breadth of the claimed invention covers a large variation in the amino acid sequences. 
Mao et al., 2022, How Many Faces Does the Plant U-Box E3 Ligase Have? International Journal of Molecular Sciences, 23(4), 2285, teaches that the RING/U-box protein family is a diverse family in which members are classified based on the presence and absence of distinct functional domains and there is continued emergence of new U-box proteins (see Page 2, 2.3 Classification of PUBs in various plant species). For example, table 1 from Mao et al. has diverse gene number and classification of protein in different crop species. Regarding RING-finger proteins Sun et al., 2019, Research progress on plant RING-finger proteins. Genes, 10(12), 973, further teaches various  RING-domain types determines the RING-finger proteins (see Page 10, 
    PNG
    media_image1.png
    730
    789
    media_image1.png
    Greyscale
conclusion). 

    PNG
    media_image2.png
    1026
    1299
    media_image2.png
    Greyscale

Mao et al. further teaches many of the plant U-Box (PUB) proteins are involved in the regulation of gene expression in different ways, as negative and positive regulators of various biotic and abiotic stress response in crops, they modulate biological processes in different ways, for example for root development, leaf senescence, or flowering time, etc. (Page 4-17). See for example the function of U-box proteins for response to abiotic stress in different crops in Table 2.  Furthermore, see, for example the function of U-box proteins for plant growth and development in different crops in Table 4.

    PNG
    media_image3.png
    831
    616
    media_image3.png
    Greyscale

Mao et al. further teaches many U-box protein members play completely opposite roles in different stresses, see for example CaPUB1 which plays a positive role in cold tolerance but acts as a negative modulator in salt and drought tolerance (see table 2). Mao et al. describes very few U-Box protein members play positive roles in response to multiple environmental stresses (Page 17, Concluding Remarks and Perspectives). 
Instant application describes yield as the measurable produce of economic value from crop (specification, Page 1). It further describes yield as directly dependent on several factors, for example, the number and size of organs, plant architecture (for example, the number of branches), seed production, leaf senescence and more. It further describes root development, nutrient uptake, stress tolerance, photosynthetic carbon assimilation rates, and early vigor as also determining yield (specification, Page 1, Background of invention). Several of these factors have both negative and positive effects from different of U-box proteins as shown in table 2 and 4.  Therefore, given the various roles of U-Box protein in different conditions of crop growth affecting crop yield, it is not clear how the large breadth of the claimed invention (given 95% identity to SEQ ID NOs: 2 and 7-68) can be predictably used for increased crop yield as required by claim 1 where 6, 7 and 13 are dependent on claim 1. 
In instant application, table 5 of the specification describes when construct 131505 (experiment S80) was expressed with the ZmRbcsS7A promoter comprising SEQ ID NO: 4 in the  T1 generation, 3 out of 6 events showed biomass and seed decreases in S. viridis (Specification, Page 18-19). The T2 data has not been shown for event  131505. The evidence does not show the ZmRbcsS7A promoter described as SEQ ID NO:4 to be reliably effective to increase crop yield as required by claim 1, 6 and 7. The written description provides insufficient evidence that the crop yield can be increased in any crops reliably with SEQ ID NO:4 driving expression of a RING/U-Box protein.
No other important crops including for example maize and rice, were reduced to practice to compare the usefulness of the method in those crops for increasing yield (see specification, Example 6 and 7, Page 21-22). The written description is insufficient to support the breadth of the claims.
Regarding claim 1, the claim is drawn to a method where a plant is transformed with a coding sequence but no promoter is required by the claim. The efficient expression of the protein would require a promoter to be operably linked to the coding sequence. In claim 6, the coding sequence is “expressed from” a promoter but the claim does not require the promoter and coding sequence to be operably linked. Hence the claim 6 needs to be amended to include “ wherein the coding sequence is operably linked to a bundle sheath cell-preferred promoter”.  Applicant is advised to amend claim 1 to require the coding sequence to be operably linked to a promoter.

Enablement
Claims 2-5, 8-12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for composition of  S. viridis plant having stably incorporated a promoter described as SEQ ID NO:3  that drives expression in a plant operably linked to a coding sequence encoding a RING/U-Box superfamily protein described as SEQ ID NO:1 or that encodes a protein which is described as SEQ ID No: 2 and for the composition of  DNA construct with the coding sequence and promoter,  does not reasonably provide enablement for any other crop plants having stably incorporated a heterologous promoter that drives expression in a plant operably linked to a coding sequence encoding a RING/U-Box superfamily protein which has at least 95% sequence identity to SEQ ID NO:1 or that encodes a protein which has 95% sequence identity with a sequence selected from the group consisting of SEQ ID Nos:2 and 7-68 and when promoter is described as SEQ ID NO: 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 

Nature  of the invention: 
The claims are drawn to a plant, a monocot or dicot,  having stably incorporated a heterologous promoter that drives expression in a plant operably linked to a coding sequence encoding a RING/U-Box superfamily protein which has at least 95% sequence identity to SEQ ID NO:1 or that encodes a protein which has 95% sequence identity with a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68. The claims are further drawn to their transformed seeds. The claims are drawn to a DNA construct with a promotor and a nucleic acid encoding a RING/U-Box superfamily protein with at least 95% identity with SEQ ID NO:1 or that encodes a protein which has 95% sequence identity with a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68.

Breadth of claims: 
The claimed amino acid sequences encompass a large number of in sequences. For example, a total 1548 nucleotides of SEQ ID NO: 1 encodes SEQ ID NO: 2 with 419 amino acids. The 5% variation for SEQ ID NO: 1 (77 nucleotide) will lead to change in up to about 20% of the amino acids in the amino acid sequences. If we compare this to 95% identity to SEQ ID NOs: 2 and  7-68 the breadth of the claimed invention covers a large variation in the amino acid sequences.

State of the prior art/Predictability or unpredictability of the art:
Mao et al. teaches (as described above) many U-box protein family members play completely opposite roles in different stresses, see for example CaPUB1 which plays a positive role in cold tolerance but acts as a negative modulator in salt and drought tolerance (see table 2). Mao et al.  teaches many of the plant U-Box (PUB) proteins are involved in the regulation of gene expression in different ways as negative and positive regulators of various biotic and abiotic stress responses in crops. They modulate biological processes in different ways, for example for root development, leaf senescence, or flowering time (Page 4-17, Table 4). Instant application describes yield as the measurable produce of economic value from a crop. It further teaches that yield is directly dependent on several factors, for example, the number and size of organs, plant architecture (for example, the number of branches), seed production, leaf senescence and more. It further teaches that  root development, nutrient uptake, stress tolerance, photosynthetic carbon assimilation rates, and early vigor may also determine yield (Specification, Page 1, Background of invention). Several of these factors have both negative and positive effects from different U-box proteins as shown in table 2 and 4. Therefore, claiming such a diverse group of proteins as in claim 1 and 13 for increasing crop yield would require trial and error experimentation with multiple sequences in 
    PNG
    media_image4.png
    285
    1435
    media_image4.png
    Greyscale
different crops.
  

Amount of guidance/Existence of working examples:   
Instant application showed working examples in S. viridis transformed with two constructs: 131505 and 131504 (table 3); both showed decrease in crop yield  as often as increase in yield  in the described 6 events (Specification, Page 18-19) (table 5) in the T1 generation.
Specification describes transformation with a vector expressing SEQ ID NO: 1 with the GLDC bundle sheath preferred promoter comprising SEQ ID NO:3  in construct # 131504  and with the ZmRbcsS7A promoter comprising SEQ ID NO:4 in construct # 131505 in  S. viridis (see specification, Example 5, Page 19). The experimental result described in Table 5,  for example describes biomass and seed yield difference as compared to null segregates using 131504 and 131505 constructs.

    PNG
    media_image5.png
    747
    808
    media_image5.png
    Greyscale


In the T1 generation of plants with construct # 131504 (Experiment S101), only 3 out of 6 and  4 out of 6 events showed biomass and seed yield increases respectively. In contrast, for the construct 131504 , in the T2 generation, 5 out of 6 events for biomass and all events for seed yield showed increases (see specification , Page 19, table 5).  The experimental data are not provided for T2 generation of  131505 construct. No working examples with data are provided for important crops such as maize and rice to compare the utility of the method in those crops (see specification, Example 6 and 7, Page 21-22). 

Furthermore, the specification of instant application in table 5 teaches when construct # 131505 (experiment S80) was expressed with the ZmRbcsS7A promoter comprising SEQ ID NO:4. In T1 generation, 3 out of 6 events showed biomass and seed decrease and 3 out of 6 showed increase (Specification, Page 18-19). The T2 data has not been disclosed for events of construct # 131505. The evidence does not show the ZmRbcsS7A promoter comprising SEQ ID NO:4 could be effective and have usefulness  as included in claim 7, 9 and 11. There is insufficient evidence that the crop yield can be reliably increased in any crops with SEQ ID NO: 4.

Quantity of experimentation necessary:  
Given the complexity in the mechanisms and effects of different U-box proteins to crop growth and development in different stresses and crops (see Mao et al. table 2 and table 4 above), it is unpredictable what effect a given RING/U-Box protein would have in different plant species. Furthermore,  many of the plants encompassed by claims 2-5, 8-12, and 14-15  would not have an increased yield as the claims does not require an increased yield, and it is unclear that they would have any function, so one of skill in the art would not know how to use these plants that do not have any known effect from the transgene.

Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. 
Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 

Therefore, in view of the Wands factors as discussed above, e.g., the amount of guidance provided, the unpredictability of the art and the lack of working examples, to practice the full scope of the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more. The claim 10 recites a DNA construct comprising in an operable linkage a promoter and a nucleic acid sequence encoding a protein with at least 95% sequence identity to SEQ ID NO: 1, 2, or 7-68. The claim encompasses  a product of nature that has been isolated from its naturally occurring environment. The claimed sequence can be operably linked to its own native promoter, and therefore, this is a naturally occurring piece of DNA and can be functional without requiring additional elements to function. Furthermore, since claim 12 requires that the promoter is heterologous, it necessarily means that claim 10 includes both heterologous and non-heterologous. The basic local alignment search tool (BLAST) search of SEQ ID NO:1 leads to 100% identity to Zea mays putative RING zinc finger domain superfamily protein (LOC100192826) which inherently includes its native promoter upstream of the coding region.
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". For example, the isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception").
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Anticipated by Li and Thatcher
Claim(s) 2-5, 10, 12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li and Thatcher (Publication Number: US 2015/0315605 A1, Publication Date: 11/05/2015).
The claims are drawn to a plant, a monocot or dicot,  having stably incorporated a heterologous promoter that drives expression in a plant operably linked to a coding sequence encoding a RING/U-Box superfamily protein which has at least 95% sequence identity to SEQ ID NO:1 or that encodes a protein which has 95% sequence identity with a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68. The claims are further drawn to their transformed seeds. The claims are drawn to a DNA construct with a heterologous promotor and a nucleic acid encoding a RING/U-Box superfamily protein with at least 95% identity with SEQ ID NO:1 or that encodes a protein which has 95% sequence identity with a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68.

Regarding claim 2, Li and Thatcher disclose a polynucleotide sequence (SEQ ID NO. 14628) which has 100% sequence identity to SEQ ID NO:1 (see alignment below). Li and Thatcher further teaches a method of transforming plant with isolated SEQ ID NO. 14628 for improving agronomic characteristics (Page12, Paragraph 0169, claims 3, 4, and 7).

Li and Thatcher discloses a plant comprising the DNA construct (Paragraph 0156, claim 4), the recombinant DNA construct is stably integrated into the plant genome (Paragraph 0160) and the recombinant DNA construct comprises a promoter functional in a plant (Paragraph 0006, Paragraph 0161). It further teaches functional promotor of  control transcription in a plant (Paragraph 0066) and when operably linked to a coding sequence a promoter is capable of regulating the transcription of that sequence (i.e., drives expression) (Paragraph 0069).
Sequence alignment to SEQ ID NO. 1 of current application,
US-14-628-469-14628; Sequence 14628, Application US/14628469; Publication No. US20150315605A1; GENERAL INFORMATION;  APPLICANT: EI DuPont de Nemours;  APPLICANT:Li, Bailin;  APPLICANT:Thatcher, Shawn;  TITLE OF INVENTION: NOVEL TRANSCRIPTS AND USES THEREOF FOR IMPROVEMENT OF AGRONOMIC;  TITLE OF INVENTION:CHARACTERISTICS IN CROP PLANTS;  FILE REFERENCE: BB2384USNP;  CURRENT APPLICATION NUMBER: US/14/628,469;  CURRENT FILING DATE: 2015-02-23;  PRIOR APPLICATION NUMBER: US 61/942,846;  PRIOR FILING DATE: 2014-02-21;  NUMBER OF SEQ ID NOS: 72254;  SOFTWARE: PatentIn version 3.5; SEQ ID NO 14628;  LENGTH: 1548;  TYPE: DNA;  ORGANISM: Zea MaysUS-14-628-469-14628  Query Match             100.0%;  Score 750;  DB 59;  Length 1548;  Best Local Similarity   100.0%;    Matches  750;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;Qy          1 ATGTTCCATGGCGGCAGGCCTCTGTCCCTCCGGGGGTCTCTCAAGGCGCTTGAAGCTGAT 60              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        429 ATGTTCCATGGCGGCAGGCCTCTGTCCCTCCGGGGGTCTCTCAAGGCGCTTGAAGCTGAT 488Qy         61 ATCCACCATGCCAACACCCTGGCGCATGCTATACACAGGGCGTATGGGGGTGCCTGCGTG 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        489 ATCCACCATGCCAACACCCTGGCGCATGCTATACACAGGGCGTATGGGGGTGCCTGCGTG 548Qy        121 CAGATGAGGCTGTCCTACAGCTCCATGGCTCCAATCTTTCTCAACCTTATCCAATGGATG 180              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        549 CAGATGAGGCTGTCCTACAGCTCCATGGCTCCAATCTTTCTCAACCTTATCCAATGGATG 608Qy        181 GACTGCAGCTGCTCCCTGTCATACACGCTCCCTAGCTACCTTGGCCTGCTCGAGGTTCTC 240              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        609 GACTGCAGCTGCTCCCTGTCATACACGCTCCCTAGCTACCTTGGCCTGCTCGAGGTTCTC 668Qy        241 GTCTACAAGGTTTATGTCGATGAAGATGCCTCCATATCCACCATAGAAAGGAGGGCGAGC 300              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        669 GTCTACAAGGTTTATGTCGATGAAGATGCCTCCATATCCACCATAGAAAGGAGGGCGAGC 728Qy        301 CTGAAGGAATTCTACACTATCATATACCCTTTCTTGCAACAACTGGAGGACAACTTGATG 360              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        729 CTGAAGGAATTCTACACTATCATATACCCTTTCTTGCAACAACTGGAGGACAACTTGATG 788Qy        361 GACAAGGACTGCAAGGACAAAGGGTGGTCTGCTGCTGCCGCCGCCGGCGGCGGCGGCGGT 420              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        789 GACAAGGACTGCAAGGACAAAGGGTGGTCTGCTGCTGCCGCCGCCGGCGGCGGCGGCGGT 848Qy        421 CGGAAGCTTGTTGCCGAAGATGACAGGGAGGATGAGTGTGGCATTTGCCTGGAGACCTGC 480              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        849 CGGAAGCTTGTTGCCGAAGATGACAGGGAGGATGAGTGTGGCATTTGCCTGGAGACCTGC 908Qy        481 ACCAAGATGGTCCTTCCGAATTGCAACCATGCCATGTGCATCAACTGTTACCGAGACTGG 540              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        909 ACCAAGATGGTCCTTCCGAATTGCAACCATGCCATGTGCATCAACTGTTACCGAGACTGG 968Qy        541 TACACAAGGTCCCAGTCATGCCCGTTCTGCCGCGGGAGCCTGAAGAGGGTCCGGTCCAGA 600              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        969 TACACAAGGTCCCAGTCATGCCCGTTCTGCCGCGGGAGCCTGAAGAGGGTCCGGTCCAGA 1028Qy        601 GACCTGTGGGTGCTCACCGGCGACGACGACGTGATCGACACGGTGACGCTGGAGAAGGAG 660              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1029 GACCTGTGGGTGCTCACCGGCGACGACGACGTGATCGACACGGTGACGCTGGAGAAGGAG 1088Qy        661 AACGTGAAGCACTTCCTCAGCTTCATCGACAGCCTGCCCCTGATCGTCCCCGACAACATG 720              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1089 AACGTGAAGCACTTCCTCAGCTTCATCGACAGCCTGCCCCTGATCGTCCCCGACAACATG 1148Qy        721 CTGCTGGTCTACTACGACTACCTAGTCTAG 750              ||||||||||||||||||||||||||||||Db       1149 CTGCTGGTCTACTACGACTACCTAGTCTAG 1178

Regarding claim 3, Li and Thatcher teach a transformed seed that has the recombinant DNA construct in its genome obtained from plant (Paragraph 0176).  
Regarding claim 4, Li and Thatcher teach the plant may be a monocot (Paragraph 0159 and claim 6).
Regarding claim 5, Li and Thatcher teach the plant may be a dicot (Paragraph 0159 and claim 5).
Regarding claim 10, Li and Thatcher teach a recombinant DNA construct that comprises their disclosed polynucleotide operably linked to a promoter functional in plant cell (Paragraph 0006 and claim 2).
Regarding claim 12, Li and Thatcher teach a DNA construct having a heterologous promoter linked to the gene (Paragraph 0165).
Regarding claim 14, Li and Thatcher teach a transgenic plant  with a recombinant DNA construct comprising the polynucleotide sequence of SEQ ID NO. 14628 which has 100% sequence identity to SEQ ID NO:1 (see alignment above) (Page 17, claim 5).
Regarding claim 15, Li and Thatcher teach a recombinant DNA construct comprising the  polynucleotide sequence  of SEQ ID NO. 14628 which has 100% sequence identity to SEQ ID NO:1 (see alignment above) (Page 17, claim 1(a)).
Accordingly, Li and Thatcher anticipated the claimed invention.

Anticipated by Fabbri et al.

Claim 3 is  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fabbri et al (US Pre-Grant Publicaiton US 2012/0291154, published on Nov. 15, 2012).
The claim is drawn to a transformed seed of a transgenic plant expressing coding sequence encoding a RING/U-Box superfamily protein that shares at least 95% sequence identity to SEQ ID NO. 1 or encodes a protein that  shares at least 95% sequence identity to a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68.
Fabbri et al. teaches a transgenic corn seed (see claim 1).  Because the seed recited in instant claim 3 is from a transgenic plant that can be heterozygous for the nucleic acid molecule encoding SEQ ID NO: 2, seeds produced by the plant may not comprise the nucleic acid molecule encoding SEQ ID NO: 2. For example,  50% of seeds produced from crossing a heterozygous transgenic plant with a plant not comprising that particular transgene do not comprise the transgene.  Therefore, if the heterozygous transgenic plant of the instant claims were crossed with for example, the transgenic corn plant taught by Fabbri et al.,  50% of the resulting seeds would  no longer comprise the sequence encoding a RING/U-Box superfamily protein but would still be transformed with the construct taught by Fabbri et al. Therefore, the transformed seeds taught by Fabbri et al. are indistinguishable from transgenic seeds encompassed by the instant claim 3.  The Applicant is advised to amend the claims to recite “wherein the seed comprises the coding sequence and the heterologous promoter of claim 2”.
Accordingly,  Fabbri et al. anticipated the claimed invention.

Anticipated by Schnable et al.
Claim 10 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schnable et al. , 2009,  The B73 maize genome: complexity, diversity, and dynamics. Science, 326(5956), 1112-1115. 
The claim 10 recites a DNA construct comprising in an operable linkage a promoter and a sequence encoding a RING/U-Box superfamily protein that shares at least 95% sequence identity to SEQ ID NO: 1 or encodes a protein that  shares at least 95% sequence identity to a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68. A basic local alignment search tool (BLAST) search of SEQ ID NO:1 leads to 100% sequence identity to Zea mays putative RING zinc finger domain superfamily protein (accession number NM_001138017) disclosed by Schnable et al. which include its own native promoter 247 bp upstream of the coding region.  Hence, the claimed sequence is operably linked to its own native promoter disclosed by Schnable et al. where they maintain the sequence in a bacterial artificial chromosome (BAC) and a fosmid clone (Page 1112). A BAC or a fosmid is a DNA construct. Furthermore, since claim 12 requires that the promoter is heterologous, it necessarily means that claim 10 includes both heterologous and non-heterologous promoters. 
 Accordingly,  Schnable et al. anticipated the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 11, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Li and Thatcher (Publication Number: US 2015/0315605 A1, Publication Date: 11/05/2015), and further in view of Kim et al. (International Publication Number: WO 2009/016232 A2, International Publication Date 02/05/2009) and Gray and Bagemann (International Publication Number: WO 2016/182847 A1 , International Publication Date 11/17/2016). 
The applied reference (WO 2016/182847 A1) has a common inventor, Matthew Bagemann, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
Claim 1 is drawn to a method for increasing crop yield which comprises transforming a plant with at least one coding sequence encoding a RING/U-Box superfamily protein which has at least 95% sequence identity to SEQ ID NO: 1 or that encodes a protein which has 95% sequence identity with a sequence selected from the group consisting of SEQ ID NOs: 2 and 7-68.
The claims are further drawn to a method of transforming a plant where a coding sequence encoding RING/U-Box superfamily protein is expressed from a bundle sheath cell-preferred promoter, including a promoter comprising the sequence of SEQ ID NO: 3 or 4 . The claims are further drawn to  a plant and DNA construct comprising such promoter. 
Regarding claim 1 and 13, Li and Thatcher disclose a polynucleotide sequence (SEQ ID NO. 14628) which has 100% sequence identity to SEQ ID NO:1 (see alignment above) encoding a RING/U-box superfamily protein. Li and Thatcher further teaches a method of transforming a plant with isolated SEQ ID NO. 14628 for improving agronomic characteristics (Page12, Paragraph 0169, claim 7). Li and Thatcher does not expressly teach that transformation with SEQ ID  NO.14628  is a method to increase crop yield.
Kim et al. teaches a method for production of transgenic plants having increased yield, particularly increased biomass and/or increased seed yield relative to control plants,  with introducing and expressing in a plant a nucleic acid encoding U-Box protein (Page 73, line 12-18). Kim et al. teaches that increased yield is a trait of “particular economic interest” (Page 1, line 27)
            Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to try the finite numbers of sequences (44,180 total sequences ) provided by Li and Thatcher that are predicted to improve agronomic characteristics. Furthermore, when one transforms a plant with a transgene, this results in multiple transformants, and it would have been obvious to one of ordinary skill to screen the population of transformants to select for the ones with higher yield because Kim et al. teaches this is a particularly important trait (Page1-2).

Regarding claim 6, Li and Thatcher teach promoters  that are useful for their disclosed method are tissue-specific promoters which regulate expression of a DNA sequence selectively in the particular cells/tissues of a plant (Paragraph 0145). Li and Thatcher further teaches any identifiable promoter may be used in their disclosed method  which causes temporal and spatial expression (Paragraph 0145). 
Li  and Thatcher does not teach about bundle sheath cell-preferred promoter. 
Gray and Bagemann teach  a method for increasing crop yield by transforming plant,  where their coding sequence is expressed from a bundle sheath cell-preferred promoter (Page 16, Embodiments of the invention number: 26). Both Li and Thatcher and Gray and Bagemann disclose methods for improving agronomic characteristics in crops. Gray and Bagemann further teach cell preferred promoters are more desirable since they drive the expression of a downstream gene in a particular cell type  like bundle sheath cell (Page 13). Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to apply a known and desirable bundle sheath cell-preferred promoter to drive the expression of a downstream gene in specific cell type which would yield a predictable result of improvement in an agronomic characteristic.
 Regarding claim 7, Li and Thatcher do not teach a bundle sheath cell-preferred promoter. Gray and Bagemann teach promoter sequences, SEQ ID NO. 539 and SEQ ID NO. 540 which have 100% sequence identity to SEQ ID NO: 3 and 4, respectively (see alignments below). Gray and Bagemann  further teach a method where a coding sequence improving crop yield is expressed  from a  SEQ ID NO. 539 and SEQ ID NO. 540 promoters which are bundle sheath cell-preferred promoter (Page 16, Embodiments of the invention number: 27). Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to apply a known and desirable bundle sheath cell-preferred promoter sequence disclosed by Gray and Bagemann  to drive the expression of a downstream gene in a specific cell type which would yield a predictable result of improvement in an agronomic characteristic.
Sequence alignment to SEQ ID NO. 3 of current application,
BDI58334ID   BDI58334 standard; DNA; 1571 BP.XXAC   BDI58334;XXDT   29-DEC-2016  (first entry)XXDE   Flaveria bidentis GLDC gene promoter DNA, SEQ ID 539.XXKW   GLDC gene; crop improvement; ds; growth; plant; promoter; seed.XXOS   Flaveria bidentis.XXCC PN   WO2016182847-A1.XXCC PD   17-NOV-2016.XXCC PF   05-MAY-2016; 2016WO-US030960.XXPR   08-MAY-2015; 2015US-0158852P.PR   03-SEP-2015; 2015US-0213759P.PR   21-APR-2016; 2016US-0325579P.XXCC PA   (BENS-) BENSON HILL BIOSYSTEMS INC.XXCC PI   Gray BN,  Begemann M;XXDR   WPI; 2016-70540E/83.XXCC PT   Increasing crop yield comprises transforming plant that utilizes C4 CC PT   photosynthesis with at least one sodium bicarbonate cotransporter (ictB) CC PT   coding sequence.XXCC PS   Example 1; SEQ ID NO 539; 57pp; English.XXCC   The present invention relates to a novel method for increasing crop CC   yield. The method comprises: transforming a plant that utilizes C4 CC   photosynthesis with at least one ictB coding sequence. The invention CC   further claims: (1) a plant having stably incorporated into its genome a CC   construct comprising a promoter that drives expression in the plant CC   operably linked to ictB coding sequence; and (2) a transformed seed of CC   the plant. The method of the present invention is useful for increasing CC   crop yield and for increasing plant growth. The present sequence CC   represents a Flaveria bidentis GLDC gene promoter DNA which can be used CC   for preparing a construct that can be used in the method of the present CC   invention for increasing crop yield.XXSQ   Sequence 1571 BP; 499 A; 294 C; 239 G; 539 T; 0 U; 0 Other;  Query Match             100.0%;  Score 1571;  DB 54;  Length 1571;  Best Local Similarity   100.0%;    Matches 1571;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;Qy          1 AAGCTTTACTCCTCTCAACTTTCAAATCATAACATAAAAGTTCGTAGGTTTGTGTTCTTC 60              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db          1 AAGCTTTACTCCTCTCAACTTTCAAATCATAACATAAAAGTTCGTAGGTTTGTGTTCTTC 60Qy         61 CCAAAAAAAAAGTGATTTTTTTTCATCGGTTAATTCATGATTAACATTTCGACATTCATT 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db         61 CCAAAAAAAAAGTGATTTTTTTTCATCGGTTAATTCATGATTAACATTTCGACATTCATT 120Qy        121 CCACTATTTCACATCATGTTTTGATGGGAGATTGAAATAGCGATAAGGCGAATGTGAAAG 180              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        121 CCACTATTTCACATCATGTTTTGATGGGAGATTGAAATAGCGATAAGGCGAATGTGAAAG 180Qy        181 TGTGAAACAGGATGAGCCACACCATCACCACATCACAATTTACCCAAATAATATCCCAAA 240              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        181 TGTGAAACAGGATGAGCCACACCATCACCACATCACAATTTACCCAAATAATATCCCAAA 240Qy        241 GATTCATACGCATTTTGATCCACTGAAACCCCATCCAATTCTATCCAATGCCCACCACAT 300              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        241 GATTCATACGCATTTTGATCCACTGAAACCCCATCCAATTCTATCCAATGCCCACCACAT 300Qy        301 GTTCGACGATTTGCCTCAGTGAATCAAGACCAACACATGCCACTGCTTTCTGCTTTTTAG 360              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        301 GTTCGACGATTTGCCTCAGTGAATCAAGACCAACACATGCCACTGCTTTCTGCTTTTTAG 360Qy        361 TCCCTGATAACAAACGATTGGCTTTCATTGCTCACTGTAGAAAGTGGAGACACCCAACAA 420              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        361 TCCCTGATAACAAACGATTGGCTTTCATTGCTCACTGTAGAAAGTGGAGACACCCAACAA 420Qy        421 CTATCATCTCCACGTGGTTCCGTGCCGCCTTTTTGCCTTTCATACTGCTGGTGCGTCATT 480              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        421 CTATCATCTCCACGTGGTTCCGTGCCGCCTTTTTGCCTTTCATACTGCTGGTGCGTCATT 480Qy        481 TGTCGTCATCAAAGCACTCACCCACTATCATTGATCTCGAAATCTTGAATCTTTAGGTTT 540              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        481 TGTCGTCATCAAAGCACTCACCCACTATCATTGATCTCGAAATCTTGAATCTTTAGGTTT 540Qy        541 TTATGCTTTGATACTTGAACTCTACACACAGTCTCGTATCTGACTTTTTGTTATCTGTGT 600              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        541 TTATGCTTTGATACTTGAACTCTACACACAGTCTCGTATCTGACTTTTTGTTATCTGTGT 600Qy        601 TTTGCTTTACTAAAGATCTCACCTTTAATCAAGTTTTGAACTTTTGATGGATTTGTCATG 660              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        601 TTTGCTTTACTAAAGATCTCACCTTTAATCAAGTTTTGAACTTTTGATGGATTTGTCATG 660Qy        661 ATAATGAAGAACACATAGTTATTATTGATTATATTTTGACGAATCTTTTTTCATGATCGT 720              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        661 ATAATGAAGAACACATAGTTATTATTGATTATATTTTGACGAATCTTTTTTCATGATCGT 720Qy        721 TAAACATAATTTGAGTTCTTTTTACCTTGTCTTTCTTTGAGGTTTAACTGTACATGAAGA 780              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        721 TAAACATAATTTGAGTTCTTTTTACCTTGTCTTTCTTTGAGGTTTAACTGTACATGAAGA 780Qy        781 CTGTATTTTGAGTTTATTGCATAAATGGTCTATATAGTTTGGGTTAAAACAACTGGTTTT 840              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        781 CTGTATTTTGAGTTTATTGCATAAATGGTCTATATAGTTTGGGTTAAAACAACTGGTTTT 840Qy        841 AATATCAAGTTTGATACTAGACAAACCAACTTTTTGATTAACTTTTAAAAAAATTAATAA 900              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        841 AATATCAAGTTTGATACTAGACAAACCAACTTTTTGATTAACTTTTAAAAAAATTAATAA 900Qy        901 GTCTATTTGGAAAAAAATTGAAAATTTGATTTTAAAGGGTTAAAAGTTCTTTTTGAAAAG 960              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        901 GTCTATTTGGAAAAAAATTGAAAATTTGATTTTAAAGGGTTAAAAGTTCTTTTTGAAAAG 960Qy        961 TTAATAAGAGTAACTTTTGAAATGTAACTTTTAAAAAAATACTGTTGATAAAAAAAGAAA 1020              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        961 TTAATAAGAGTAACTTTTGAAATGTAACTTTTAAAAAAATACTGTTGATAAAAAAAGAAA 1020Qy       1021 TCCTAATCATGGGCTTAGTATTGTAAGTAGCTTGGATATTGAAGCTAATTTTTCACTTTA 1080              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1021 TCCTAATCATGGGCTTAGTATTGTAAGTAGCTTGGATATTGAAGCTAATTTTTCACTTTA 1080Qy       1081 TATTTATAGAAAAGTTAATGGAAGTAAGAGGTTTGGATACTTTTTTTCTTAATTTAGACG 1140              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1081 TATTTATAGAAAAGTTAATGGAAGTAAGAGGTTTGGATACTTTTTTTCTTAATTTAGACG 1140Qy       1141 AATGTTACACATGAAAAATAAGCGTTGTTTTGTAAGATTTTTTTAATTCGCAAGCACTAA 1200              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1141 AATGTTACACATGAAAAATAAGCGTTGTTTTGTAAGATTTTTTTAATTCGCAAGCACTAA 1200Qy       1201 ACTCCTAATCAACTTTTGGGGTTAAGGAGTAGGCAGTAAACCAAAAGCGTTTTTGCACGA 1260              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1201 ACTCCTAATCAACTTTTGGGGTTAAGGAGTAGGCAGTAAACCAAAAGCGTTTTTGCACGA 1260Qy       1261 TACGATGTTCAAACATTTGATCTATAACGATAAGTCCAAGTGCGTTACAAAATGAAACTT 1320              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1261 TACGATGTTCAAACATTTGATCTATAACGATAAGTCCAAGTGCGTTACAAAATGAAACTT 1320Qy       1321 TGGTATCCAATATGAAACTGGGTGTGTAGTTCAGTACCAAAAGCATAACTTTCAGCCTCC 1380              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1321 TGGTATCCAATATGAAACTGGGTGTGTAGTTCAGTACCAAAAGCATAACTTTCAGCCTCC 1380Qy       1381 TTAGTGACTTATGACTAGGCAAGAGAACATGTGAGCCCAATGTACTAACTTTTTACCCCT 1440              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1381 TTAGTGACTTATGACTAGGCAAGAGAACATGTGAGCCCAATGTACTAACTTTTTACCCCT 1440Qy       1441 TTTATTACCACCACCCCAGCCCCCCACCATGAACCGATCAGAAAAAGAAGCAAGAAAAAC 1500              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1441 TTTATTACCACCACCCCAGCCCCCCACCATGAACCGATCAGAAAAAGAAGCAAGAAAAAC 1500Qy       1501 AGAGCATTCTTGCTCCTTCTTCTTCATCAATTCAATAACATTCTTCATACCATTAGACCC 1560              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db       1501 AGAGCATTCTTGCTCCTTCTTCTTCATCAATTCAATAACATTCTTCATACCATTAGACCC 1560Qy       1561 CATCTTACACT 1571              |||||||||||Db       1561 CATCTTACACT 1571

Sequence alignment to SEQ ID NO. 4 of current application,
BDI58335ID   BDI58335 standard; DNA; 798 BP.XXAC   BDI58335;XXDT   29-DEC-2016  (first entry)XXDE   Zea mays RbcS7A gene promoter DNA, SEQ ID 540.XXKW   RbcS7A gene; crop improvement; ds; growth; plant; promoter; seed.XXOS   Zea mays.XXCC PN   WO2016182847-A1.XXCC PD   17-NOV-2016.XXCC PF   05-MAY-2016; 2016WO-US030960.XXPR   08-MAY-2015; 2015US-0158852P.PR   03-SEP-2015; 2015US-0213759P.PR   21-APR-2016; 2016US-0325579P.XXCC PA   (BENS-) BENSON HILL BIOSYSTEMS INC.XXCC PI   Gray BN,  Begemann M;XXDR   WPI; 2016-70540E/83.XXCC PT   Increasing crop yield comprises transforming plant that utilizes C4 CC PT   photosynthesis with at least one sodium bicarbonate cotransporter (ictB) CC PT   coding sequence.XXCC PS   Example 1; SEQ ID NO 540; 57pp; English.XXCC   The present invention relates to a novel method for increasing crop CC   yield. The method comprises: transforming a plant that utilizes C4 CC   photosynthesis with at least one ictB coding sequence. The invention CC   further claims: (1) a plant having stably incorporated into its genome a CC   construct comprising a promoter that drives expression in the plant CC   operably linked to ictB coding sequence; and (2) a transformed seed of CC   the plant. The method of the present invention is useful for increasing CC   crop yield and for increasing plant growth. The present sequence CC   represents a Zea mays RbcS7A gene promoter DNA which can be used for CC   preparing a construct that can be used in the method of the present CC   invention for increasing crop yield.XXSQ   Sequence 798 BP; 216 A; 216 C; 215 G; 151 T; 0 U; 0 Other;  Query Match             100.0%;  Score 798;  DB 54;  Length 798;  Best Local Similarity   100.0%;    Matches  798;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;Qy          1 GATGACTGATGACAGACGTGGGGAATTCAAATGCAACTCTAGCGAAAGTTCATATATTTT 60              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db          1 GATGACTGATGACAGACGTGGGGAATTCAAATGCAACTCTAGCGAAAGTTCATATATTTT 60Qy         61 TCATAAATAGCTGAGGCTGGGGTAATTATTTTTTTTGTAGAAAAATAGAATAGGTGGAAT 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db         61 TCATAAATAGCTGAGGCTGGGGTAATTATTTTTTTTGTAGAAAAATAGAATAGGTGGAAT 120Qy        121 GGTTGGGGAAGGCGTAGGCGCTCGTGGACGACGCCCGATAAAAGACAAGAGGCGGAATTG 180              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        121 GGTTGGGGAAGGCGTAGGCGCTCGTGGACGACGCCCGATAAAAGACAAGAGGCGGAATTG 180Qy        181 CCATGAATTCGAGGTAGCTAAGTAAGGCGCATATATATGCCAAAAAATTCTACTGTCACT 240              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        181 CCATGAATTCGAGGTAGCTAAGTAAGGCGCATATATATGCCAAAAAATTCTACTGTCACT 240Qy        241 TTCCAATTTCAATGCGCTGCCAAACAAGCCATCCTGGAAACTGACTTGAATTCAGCCCAA 300              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        241 TTCCAATTTCAATGCGCTGCCAAACAAGCCATCCTGGAAACTGACTTGAATTCAGCCCAA 300Qy        301 TTCTGTAGATCCAAACAGGGCCGGCGTCAGTGCCTCAGGTGAGAGAGCAGCAGACGATGC 360              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        301 TTCTGTAGATCCAAACAGGGCCGGCGTCAGTGCCTCAGGTGAGAGAGCAGCAGACGATGC 360Qy        361 AAAGAGCCAAAACTGCAAGCAGACGCAGCCGAAGCCGAAGCCGAAGCCCAAGCCCAAAAC 420              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        361 AAAGAGCCAAAACTGCAAGCAGACGCAGCCGAAGCCGAAGCCGAAGCCCAAGCCCAAAAC 420Qy        421 TGTTTTGTCTTTGCCCAGAACCGCGACGAGCCTAAACTGCGCTTCCTCCTATCTACAAGT 480              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        421 TGTTTTGTCTTTGCCCAGAACCGCGACGAGCCTAAACTGCGCTTCCTCCTATCTACAAGT 480Qy        481 CCCTGGCACATCACGCATAGTCCAACCATGGCGCGCAGGCGATAAGGCGAGCCACGGGGA 540              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        481 CCCTGGCACATCACGCATAGTCCAACCATGGCGCGCAGGCGATAAGGCGAGCCACGGGGA 540Qy        541 CGCGACATGTGGTGGCGGACGCGATCAGGATAGGGCCAGGCTGGCCGGGCGCGGCCACGG 600              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        541 CGCGACATGTGGTGGCGGACGCGATCAGGATAGGGCCAGGCTGGCCGGGCGCGGCCACGG 600Qy        601 GATCTAGATGGCCACTCGTCCCACATCCGCTTCGTCCTGTCCTGTACTGCGTCCTGCCCC 660              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        601 GATCTAGATGGCCACTCGTCCCACATCCGCTTCGTCCTGTCCTGTACTGCGTCCTGCCCC 660Qy        661 CAACGAGAGCCGGAGCCGGCCATCCCGTCGCACACTCTCCCCCTCTATATATGCCGTCGG 720              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        661 CAACGAGAGCCGGAGCCGGCCATCCCGTCGCACACTCTCCCCCTCTATATATGCCGTCGG 720Qy        721 TGTGGGGGAGCCTACTACAGGACGACCCAAGCAAGCAAGCAAGCAGCGAGTACATACATA 780              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Db        721 TGTGGGGGAGCCTACTACAGGACGACCCAAGCAAGCAAGCAAGCAGCGAGTACATACATA 780Qy        781 CTAGGCAGCCAGGCAGCC 798              ||||||||||||||||||Db        781 CTAGGCAGCCAGGCAGCC 798

Regarding claim 8, , Li and Thatcher discloses a plant comprising a DNA construct (Paragraph 0156, claim 4), the recombinant DNA construct is stably integrated into the plant genome (Paragraph 0160) and the recombinant DNA construct comprises at a promoter functional in a plant (Paragraph 0161). 
Li and Thatcher does not teach a bundle sheath cell-preferred promoter. 
Gray and Bagemann teaches  a plant comprising a coding sequence expressed from a bundle sheath cell-preferred promoter (Page 17, Embodiments of the invention number: 33). Both Li and Thatcher, and Gray and Bagemann disclose that their transgenic plants would have improved agronomic characters. Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include a desirable bundle sheath cell promotor to drive the expression of a downstream gene in a specific cell type of a plant that would yield a predictable result of improvement in agronomic characteristics.

Regarding claim 9, Li and Thatcher teach desirable promoters are tissue-specific promoters which regulate expression of a DNA sequence selectively in the cells/tissues of a plant (Paragraph 0145). Li and Thatcher does not expressly teach a plant with a promoter that is a bundle sheath cell-preferred promoter.
 Gray and Bagemann disclose a plant that expresses their sequence under the control of bundle sheath - preferred promoters (SEQ ID NO. 539 and SEQ ID NO. 540 ) (Page 17, Embodiments of the invention number: 34). Polynucleotide sequences SEQ ID NO. 539 and SEQ ID NO. 540 have 100% sequence identity to instant SEQ ID NO: 3 and 4, respectively (see sequence alignment above). Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include a desirable bundle sheath cell promotor represented by SEQ ID NO:539  or 540 (i.e., instant SEQ ID NO: 3 or 4)  to drive the expression of a downstream gene in a specific cell type of a plant that would yield a predictable result of improvement in an agronomic characteristic.

Regarding claim 11, Li and Thatcher teach their promotor is functional in plants (Paragraph 0161). Li and Thatcher does not teach a DNA construct that comprises a promoter with sequence of SEQ ID NO: 3 or 4.
 Gray and Bagemann disclose  polynucleotide sequences (SEQ ID NO. 539 and SEQ ID NO. 540) which have 100% identity to SEQ ID NO: 3 and 4 respectively (see alignment above) and have been functional in a plant cell to express a gene to increase crop yield (Page 2, Page 17, Embodiments of the invention number: 41). Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include a promoter sequence 100% identical to SEQ ID NO. 539 or SEQ ID NO. 540 (i.e. instant SEQ ID NO:3 or 4), to drive the expression of a downstream gene that would yield a predictable result of improvement in an agronomic characteristic.

Summary
No claim is allowed.


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH SHARMA whose telephone number is (571)272-8440. The examiner can normally be reached Mon-Fri 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571)270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANTOSH SHARMA/             Examiner, Art Unit 4171                                                                                                                                                                                        /CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
/BRATISLAV STANKOVIC/Supervisory Patent Examiner Trainer, Art Unit 4171